DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it recites the following “[t]he present relates to invention deals with”.  This appears to have a typographical error.  Furthermore the abstract should avoid using phrases which can be implied such as “relates to” and “deals with”.  See MPEP § 608.01(b).  Correction is required.  

Objections
Claims 1-14, 17 and 22 are objected to because of the following informalities.  
Claim 1, line 5, and claim 2 line 3 recites “the instruction”.  This limitation lacks antecedent basis.  Antecedent basis is present for “the computer program instruction”. Claims 2-14 inherit the same deficiency as claim 1 by reason of dependence. 
Claim 12 line 4 recites “the distribution”.  This limitation lacks antecedent basis.  Antecedent basis is present for “the probability distribution”.  Claims 13-14 inherit the same deficiency as claim 12 by reason of dependence.
Claim 17 lines 2-3, and claim 22 line 3 recite “the computer program instruction”.  This limitation lacks antecedent basis.  Antecedent basis is present for “the single computer program instruction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 line 3 recites “the at least one adding circuit”.  This limitation lacks antecedent basis.  It is unclear if the at least one adding circuit is the “adding circuitry” recited in claim 1 or another at least one adding circuit. 
Claim 20 recites “the normalising including an item selected from a list consisting of: generating a normalised result to center a probability distribution at a selected known value; and adjusting a variance of the probability distribution to a selected known value.  It is unclear what is meant by “generating a normalised result to center a probability distribution.  Furthemore as written, the second probability distribution in lines 3-4 lack antecedent basis.  It is unclear whether “the probability distribution” is the centered probability distribution or the probability distribution prior to being centered.  Examiner suggests this claim may be better written as in claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 10, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2076570 A Tanton (hereinafter “Tanton”) in view of US 20150095274 A1 Lamb (hereinafter “Lamb”).

Regarding claim 1, Tanton teaches the following:
An execution unit in a processing unit, the execution unit being configured to execute a computer program instruction of the processing unit to generate random numbers based on a probability distribution (Fig 1-12, p. 2 line 50, Computer-8085 microprocessor for processing unit, Fig 3-20 for execution unit, p. 2 line4 49-50 single IN instruction occupies the 8085 microprocessor for 10 clock cycles for execute a computer program instruction, p. 2 line 41-43, claim 2 
a hardware pseudorandom number generator configured to generate a randomised bit string on execution of the instruction by the execution unit (Fig 3-22, p. 2 lines 5-15, 24-bit m sequence for randomized bit string); 
adding circuitry configured to receive a plurality of bit sequences selected from the randomised bit string and to perform a summing operation on the bit sequences to produce a result (Fig 3-24, p. 1 lines 114-118, p. 2 lines 10-12).
Tanton discloses executing a computer program instruction of the processing unit to generate random numbers but does not explicitly disclose fetching the program from instruction memory.  However in the same field of endeavor Lamb discloses a method and apparatus for producing pseudo-random number wherein the apparatus includes a processor that fetches instructions from an instruction memory (Fig 12, [0010], [0079-0087]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to execute the computer program instruction of a processing unit to generate random numbers as disclosed by Tanton by fetching the instruction from memory as disclosed by Lamb.  It is obvious to use a known technique to improve similar devise in the same way.  See MPEP 2141.III.C. 

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis, Tanton teaches the following:


Regarding claim 4, Tanton teaches the claim 1 limitations.  Tanton discloses a number of bit sequences, explicitly discloses 4 bit sequences in figure 3 rather than 12.  However Tanton further discloses that the 24 bit sequence may be replaced by a register of different size, i.e., one providing r words (sequences) each of p bits (p. 2 line 64-81).  It would have been obvious to one of ordinary skill in the art before the effective filing data to choose a number of bit sequences being 12, wherein the choosing of a different number of sequences is disclosed by Tanton.  It is “obvious to try”, i.e., to choose from a finite number of identified predictable solutions, with a reasonable expectation of success. See MPEP 2141.III.E.

Regarding claim 10, in addition to the teachings addressed in the claim 1 analysis, Tanton teaches the following:
wherein the execution unit is configured to execute the computer program instruction a plurality of times to obtain a plurality of results, the execution unit comprising summing circuitry which sums together the plurality of results to fit the probability distribution (p. 2 lines 64-68).



	Claim 21 is directed to a computer readable medium (CRM) comprising a computer program which when executed carries out the method of claim 15, and further including the limitation wherein the plurality of bit sequences comprises uniformly distributed random values.  This further limitation is taught by Tanton (p. 2 line 61 -69).  All remaining steps recited in claim 21 are contained within the limitations of claim 15.  The claim 15 analysis applies equally to claims 21.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanton in view of Lamb in view of US 20060020647 A1 Simon et al. (hereinafter “Simon”).

Regarding claim 9, Tanton in view of Lamb teaches the claim 1 limitations.  Neither Tanton nor Lamb explicitly disclose wherein the probability distribution approximates a scaled, offset, quantized Irwin-Hall distribution.  However in the same field of endeavor Simon discloses a random-number generator wherein the probability distribution approximates a scaled, offset, quantized desired distribution (fig 1, [0004], [0014]).  

Simon discloses achieving a desired distribution, but does not explicitly disclose the distribution being an Irwin-Hall distribution.  Simon discloses a method to achieve a desired distribution and it would have been “obvious to try”, to choose from a finite number of options to achieve the Irwin-Hall distribution.  Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious to one of ordinary skill in the art.  See MPEP 2143.I.(E).

Allowable Subject Matter
Claims 5-8, 11-14, 16-19, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome any claim objections.  Claims 3, and 20 would be allowable if rewritten to overcome the rejections under 35 USC 112(b) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 5-7, 11-14, 18-20, and 23 -24 contain allowable subject matter for reasons that are apparent in parent application 15886505.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/EMILY E LAROCQUE/Examiner, Art Unit 2182